         Case 6:21-cv-00022-BKE Document 15 Filed 06/03/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                STATESBORO DIVISION

ERIC OBRIEN JOHNSON,               )
                                   )
            Plaintiff,             )
                                   )
      v.                           )                    CV 621-022
                                   )
TREVONZA BOBBITT, Warden;          )
WANADA SHARP, Unit Manager;        )
CHOVAKA JOHNSON, Unit Manager;     )
DR. OCHIPINTI; and MS. JONES,      )
Medical Administrator,             )
                                   )
            Defendants.            )
                               _________

                                         ORDER
                                         _________

       Plaintiff, incarcerated at Georgia State Prison in Reidsville, Georgia, is proceeding

pro se and in forma pauperis (“IFP”) in this case brought pursuant to 42 U.S.C.

§ 1983. Because he is proceeding IFP, Plaintiff’s pleadings must be screened to protect

potential defendants. Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir. 1984) (per curiam);

Al-Amin v. Donald, 165 F. App’x 733, 736 (11th Cir. 2006) (per curiam). On May 5, 2021,

the Court (1) screened Plaintiff’s amended complaint, (2) determined sanctions under Federal

Rule Civil Procedure 11 were appropriate because Plaintiff had abused the judicial process

by failing to provide truthful information about his prior filing history, and (3) provided

fourteen days to show cause why this case should not be dismissed as a sanction for

providing false information. (See doc. no. 14.) The Court cautioned Plaintiff his case would
            Case 6:21-cv-00022-BKE Document 15 Filed 06/03/21 Page 2 of 3




be dismissed without prejudice if he did not timely respond to the show cause order. (See id.

at 10.)

          The deadline has passed, and Plaintiff has not filed any response to the Court’s May

5th Order. Accordingly, the Court DISMISSES the case without prejudice as a sanction for

providing false information.

          Although Plaintiff has not yet filed a notice of appeal, it is appropriate to address

these issues now. See Fed. R. App. P. 24(a)(3)(A) (“A party who was permitted to proceed

in forma pauperis in the district-court action . . . may proceed on appeal in forma pauperis

without further authorization, unless the district court - - before or after the notice of appeal

is filed - - certifies that the appeal is not taken in good faith . . . .”). An appeal cannot be

taken IFP if the trial court certifies, either before or after the notice of appeal is filed, that the

appeal is not taken in good faith. See id.; 28 U.S.C. § 1915(a)(3). Good faith in this context

must be judged by an objective standard. See Busch v. Cnty. of Volusia, 189 F.R.D. 687,

691 (M.D. Fla. 1999) (citing Coppedge v. United States, 369 U.S. 438 (1962)). A party does

not proceed in good faith when seeking to advance a frivolous claim or argument. See

Coppedge, 369 U.S. at 445. A claim or argument is frivolous when, on their face, the factual

allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993)

(per curiam). Stated another way, an IFP action is frivolous and, thus, not brought in good

faith, if it is “without arguable merit either in law or fact.” Napier v. Preslicka, 314 F.3d 528,

531 (11th Cir. 2002); see also Brown v. United States, Nos. CV 407-085, CR 403-001, 2009

WL 307872, at *1-2 (S.D. Ga. Feb. 9, 2009).
                                                  2
         Case 6:21-cv-00022-BKE Document 15 Filed 06/03/21 Page 3 of 3




       Based on the Court’s analysis in its May 5th Order and as explained above, there are

no non-frivolous issues to raise on appeal, and any appeal would not be taken in good faith.

Thus, the Court DENIES Plaintiff IFP status on appeal, and DIRECTS the CLERK to

CLOSE this case.

       SO ORDERED this 3rd day of June, 2021, at Augusta, Georgia.




                                             3
